Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Priority
4. 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies or papers required by 37 CFR 1.55.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "third protocol" in Line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Doren et al. (US Pub. No. 2019/0004990 A1 hereinafter “Van Doren”).
Referring to claim 1, Van Doren discloses a device configured to communicate through a bus, the device comprising: 
a first interface circuit configured to, based on a first protocol, provide a first access to a first memory through the bus (Van Doren – par. [0038] discloses an interface logic 313 and circuitry 327 in accordance with a memory interconnect protocol.); and 
a second interface circuit configured to, based on a second protocol, provide a non- coherent input/output (I/O) interface through the bus (Van Doren – par. [0038] discloses an interface logic 313 and circuitry 327 in accordance with a non-coherent interconnect protocol.), wherein 
the second interface circuit is further configured to provide a second access to the first memory through the bus by accessing the first memory in response to a first message received through the bus based on the second protocol (Van Doren – par. [0048] discloses the accelerator device detecting a received message over the interconnect 389 and determining the message type for the message as a non-coherent message type for accessing the accelerator memory 330 via accelerator device 305.).

Referring to claim 10, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doren in view of McCool et al. (US Pub. No. 2009/0018993 A1 hereinafter “McCool”).
Referring to claim 2, Van Doren discloses the device of claim 1, however, fails to explicitly disclose wherein the first access comprises first data having a first size which is fixed, and the second access comprises second data having a second size which is variable. 
McCool discloses the first access comprises first data having a first size which is fixed, and the second access comprises second data having a second size which is variable (McCool – par. [0033] discloses the first representation 206 stores data of a fixed size or the first representation 206 stores data of a variable size.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include McCool’s teachings with Van Doren’s teachings for the benefit of implementing methods and systems for generating data structures providing optimized access to data elements (McCool – par. [0001]).

Referring to claim 11, note the rejection of claim 2 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Doren in view of McCool, and further in view of Basavaiah et al. (US Patent No. 5,915,088 hereinafter “Basavaiah”).
Referring to claim 3, Van Doren and McCool disclose the device of claim 2, however, fails to explicitly disclose wherein the second size is greater than the first size. 
		Basavaiah discloses the second size is greater than the first size (Basavaiah – col. 15, lines 34-49 discloses selecting which protocol to use based on the size of the message information. If that size is greater than or equal to the predetermined amount, the process exits step 150 in favor of the post-pull protocol of FIG. 8.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Basavaiah’s teachings with Van Doren and McCool’s teachings for the benefit of a multiprocessor system configured so that each of the central processing units (CPUs) of the system have accessed at least portions of the memory of each other CPU (Basavaiah – Abstract).

12.	Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doren in view of Benisty (US Pub. No. 2018/0357170 hereinafter “Benisty”).
Referring to claim 4, Van Doren discloses the device of claim 1, however, fails to explicitly disclose further comprising a coherency engine configured to: monitor the first access and the second access, and resolve a coherency of the first memory.
	Benisty discloses the device comprising a coherency engine configured to: monitor the first access and the second access, and resolve a coherency of the first memory (Benisty – par. [0004] discloses a cache coherency logic is implemented in data storage devices in order to avoid coherency issues. For instance, when a data storage device receives two write commands that have a logical block address (LBA) overlap between them, the cache coherency logic does not allow the data associated with the first command received to override the data associated with the second command. When a data storage device detects cache coherency issues, the cache coherency logic either breaks the data pipeline or stops receiving any new host commands until the coherency issues are resolved by flushing all write cache data to NVM before receiving any new write commands.).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Benisty’s teachings with Van Doren’s teachings for the benefit of implementing a data storage device comprises a non-volatile memory, means for detecting a cache collision, and means for ensuring that new write commands override prior write commands (Benisty – par. [0011]).

Referring to claim 5, Van Doren and Benisty disclose device of claim 4, further comprising a third interface circuit configured to provide a message of the coherency engine through the bus based on third protocol (Van Doren – par. [0082] discloses the interface logic to determine the message is a coherent message for the device based on performance of one or more cache coherency and memory access actions, and determine the interconnect protocol is the coherent interconnect protocol based on the message.).

Referring to claim 12, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

13.	Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doren in view of Jin et al. (US Pub. No. 2014/0115240 A1 hereinafter “Jin”).
Referring to claim 6, Van Doren discloses a device of claim 1, wherein the second interface circuit is further configured to receive a second message from the bus based on the second protocol (Van Doren – par. [0048] discloses the accelerator device detecting a received message over the interconnect 389 and determining the message type for the message as a non-coherent message type for accessing the accelerator memory 330 via accelerator device 305.), and however, fails to explicitly disclose the second message is configured to cause the device to copy second data, stored in a second memory to the first memory, wherein the device is further configured to access the second memory through the second interface circuit.
Jin discloses the second message is configured to cause the device to copy second data, stored in a second memory (Jin – par. [0033] disclose the second memory 104 configured to store hot user data.), to the first memory (Jin – par. [0035-0036] disclose the storage device 110 having firmware 114 configured to receive a command from a host to copy data between the first memory 102 and the second memory 104.), wherein the device is further configured to access the second memory through the second interface circuit (Jin – par. [0041] disclose the storage device 110 having an interface controlled to access the second memory using a pre-determined communication protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Jin’s teachings with Van Doren’s teachings for the benefit of reducing disk accesses and improving performance (Jin – par. [0074]).

Referring to claim 7, Van Doren and Jin disclose the device of claim 6, wherein the second interface circuit is further configured to: transmit the second data to the bus based on the second protocol in response to the second message, receive the second data from the bus based on the second protocol, and provide the first memory with the second data received from the bus (Jin – par. [0035-0036] disclose the storage device 110 having firmware 114 configured to receive a command from a host to copy data between the first memory 102 and the second memory 104. Par. [0041] disclose the storage device 110 having an interface controlled to access the second memory using a pre-determined communication protocol.).

Referring to claim 8, Van Doren and Jin disclose device of claim 6, wherein the second interface circuit is further configured to: receive the second data from the second memory in response to the second message, and provide the second data to the first memory (Jin – par. [0035-0036] disclose the storage device 110 having firmware 114 configured to receive a command from a host to copy data between the first memory 102 and the second memory 104.).

Referring to claim 13, note the rejection of claim 6 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 14, note the rejection of claim 7 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 15, note the rejection of claim 8 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Doren in view of Choudhary et al. (US Pub. No. 2020/0327084 A1 hereinafter “Choudhary”).
Referring to claim 9, Van Doren discloses the device of claim 1, however, fails to explicitly disclose wherein the first protocol is CXL.mem of a compute express link (CXL), and the second protocol is CXL.io of CXL.
Choudhary discloses the first protocol is CXL.mem of a compute express link (CXL), and the second protocol is CXL.io of CXL (Choudhary – par. [0045-0046] discloses the CXL.mem and CXL.io of CXL.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Choudhary’s teachings with Van Doren’s teachings for the benefit of implementing an interface for coupling an agent to a fabric supports a set of coherent interconnect protocols (Choudhary – Abstract).

15.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doren in view of Basavaiah.
Referring to claim 16, Van Doren discloses a system (Van Doren – Fig. 3 shows an operating environment 300.) comprising: 
a device connected to a bus (Van Doren – Fig. 3 shows device 305 connected interconnect 389.) and configured to communicate with a first memory (Van Doren – Fig. 3 device 305 configured with an accelerator memory 330 attached.); and 
a host processor, wherein the host processor (Van Doren – Fig. 3 shows host processor 345.) is configured to: 
select a first protocol or a second protocol based on a first data, which is to be written in the first memory or to be read from the first memory (Van Doren – par. [0043] discloses the host processor 345 having an interface logic 363 and circuitry 361 to determine which interconnect protocol of a plurality of interconnect protocols to process each of the messages.), and 
perform a first access to the first memory through the bus based on the selected protocol (Van Doren – par. [0043] discloses the interface logic 363 and circuitry 361 may process the messages and data to and from device 305 dynamically. The host processor 345 having an interface logic 363 and circuitry 361 to determine which interconnect protocol of a plurality of interconnect protocols to process each of the messages.), wherein
the first protocol is a dedicated protocol for memory access (Van Doren – par. [0041] discloses the interface logic 363 and circuitry 361 may process and enable communication of messages and data between the host processor 345 and the device 305 in accordance with one or more interconnect protocols, e.g. a memory interconnect protocol.), and 
the second protocol is a protocol for a non-coherent input/output (Van Doren – par. [0041] discloses the interface logic 363 and circuitry 361 may process and enable communication of messages and data between the host processor 345 and the device 305 in accordance with one or more interconnect protocols, e.g. a non-coherent interconnect protocol.). 
Van Doren fails to explicitly disclose the host processor is configured to: select a first protocol or a second protocol based on a size of first data, which is to be written in the first memory or to be read from the first memory.
Basavaiah discloses a host processor is configured to: a select a first protocol or a second protocol based on a size of first data (Basavaiah – col. 15, lines 34-43 discloses selecting which protocol to use based on the size of the message information.), which is to be written in the first memory or to be read from the first memory (Basavaiah – col. 3, line 45 to col. 4, line 8 discloses message/data to be written in the memory or to be read from the memory.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Basavaiah’s teachings with Van Doren’s teachings for the benefit of a multiprocessor system configured so that each of the central processing units (CPUs) of the system have accessed at least portions of the memory of each other CPU (Basavaiah – Abstract).

Referring to claim 17, Van Doren and Basavaiah disclose the system of claim 16, wherein the host processor is further configured to: select the second protocol when the size of the first data is greater than a threshold value, and select the first protocol when the size of the first data is less than or equal to the threshold value (Basavaiah – col. 15, lines 34-49 discloses selecting which protocol to use based on the size of the message information. If that size is greater than or equal to the predetermined amount, the process exits step 150 in favor of the post-pull protocol of FIG. 8. If, however, the data is less than the predetermined amount 512 bytes, step 150 is exited in favor of the pre-push protocol which begins at step 154.).

Referring to claim 18, Van Doren and Basavaiah disclose the system of claim 16, wherein the device is further configured to: monitor the first access based on the first protocol; monitor a second access based on the second protocol (Van Doren – par. [0048] discloses the accelerator device detecting a received message and determining the message type for the message as a non-coherent message type or a memory message type.); and provide, based on a third protocol, the host processor with a message for resolving coherency (Van Doren – par. [0050-0051] discloses the message or data generated by the accelerator device is provided the host processor. The message provided could be a coherent message processed by a coherent interconnect protocol.).

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Doren in view of Basavaiah, and further in view of Jin.
Referring to claim 19, Van Doren and Basavaiah disclose the system of claim 16, however, fail to explicitly disclose wherein the device further comprises a second memory configured to be accessed from the host processor based on the second protocol, the host processor is further configured to provide the device with a message instructing to copy second data to the first memory, the message is based on the second protocol, the second data is stored in the second memory, and the device is further configured to access the second memory based on the second protocol.
		Jin discloses the device further comprises a second memory configured to be accessed from the host processor based on the second protocol (Jin – par. [0035-0036, 0041] disclose the storage device 110 having firmware 114 configured to receive a command from a host to copy data between the first memory 102 and the second memory 104, and an interface controlled to access the second memory using a pre-determined communication protocol.), 
the host processor is further configured to provide the device with a message instructing to copy second data to the first memory (Jin – par. [0035-0036] disclose the storage device 110 having firmware 114 configured to receive a command from a host to copy data between the first memory 102 and the second memory 104.),
the message is based on the second protocol (Jin – par. [0031] disclose the pre-determined communication protocol may include or may be an ATA8 NV command set (or an ATA8 NV protocol) and/or a SATA command set (or a SATA protocol).), the second data is stored in the second memory (Jin – par. [0033] disclose the second memory 104 configured to store hot user data.), and 
the device is further configured to access the second memory based on the second protocol (Jin – par. [0041] disclose the storage device 110 having an interface controlled to access the second memory using a pre-determined communication protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Jin’s teachings with Van Doren and Basavaiah’s teachings for the benefit of reducing disk accesses and improving performance (Jin – par. [0074]).

17.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Doren in view of Basavaiah and Jin, and further in view of Takahashi et al. (US Pub. No. 2011/0202737 hereinafter “Takahashi”).
Referring to claim 20, Van Doren, Basavaiah and Jin disclose the system of claim 19, further comprising a switch connected to the bus, wherein the device is further configured to: read, based on the second protocol in response to the message, the second data from the second memory, provide the switch with the second data, and store the second data, received from the switch based on the second protocol, in the first memory.
	Takahashi discloses a switch connected to the bus, wherein the device is further configured to: read the second data from the second memory, provide the switch with the second data, and store the second data, received from the switch, in the first memory (Takahashi – Fig. 2 and claim 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Takahashi’s teachings with Van Doren, Basavaiah and Jin’s teachings for the benefit of implementing a storage apparatus including an associating unit that associates a first memory area in which data to be copied are stored and a second memory area of a destination storage apparatus to which the data are copied (Takahashi – Abstract).

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 2707754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181